In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from (a) an order of the Supreme Court, Queens County, dated May 21, 1971, which denied a general preference, and (b) an order of the same court, dated October 28, 1971, which denied plaintiffs’ motion for reconsideration. -Order of October 28, 1971 reversed, without costs, motion for reconsideration granted and, on reconsideration, a general preference is granted. If so advised, defendants may have a further physical examination upon 10 days’ written notice. Appeal from order of May 21, 1971 dismissed, without costs. In our opinion, the claimed injuries and special damages were sufficient to warrant the grant of a general preference. The order of May 21, 1971 was not included in the record on appeal. In any event, the appeal from that order is academic in view of the determination herein on the appeal from the order of October 28,1971. Hopkins, Acting P. J., Munder, Gulotta, Brennan and Benjamin, JJ., concur.